—Judgment, Supreme Court, New York County (William Davis, J.), entered June 9, 1999, which granted petitioner’s application pursuant to CPLR article 75 to stay arbitration demanded by respondent, unanimously affirmed, without costs.
The fact that the subject collective bargaining agreement provides that certain court employees shall receive increments for which they are eligible pursuant to Judiciary Law § 37 does not require petitioner to submit a dispute over the interpretation of the statute to binding arbitration as a grievance dispute (see, Matter of New York City Dept. of Probation v MacDonald, 205 AD2d 372; Matter of Barnes [Council 82, AFSCME], 235 AD2d 695). The correct method of determining the validity of the Comptroller’s construction of the statute is by CPLR article 78 proceeding, which respondent has commenced, and which has been stayed pending resolution of this appeal. Concur— Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.